1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
     MILTON O. CRAWFORD,                )
4                                       )
                    Plaintiff,          )                     Case No.: 2:12-cv-00122-GMN-GWF
5
             vs.                        )
6                                       )                                 ORDER
     SMITH’S FOOD AND DRUG STORE, INC., )
7    et al.,                            )
                                        )
8
                    Defendants.         )
9                                       )

10          Pending before the Court are Plaintiff Milton O. Crawford’s (“Plaintiff’s) Motion for
11   Leave to File Request for Judgment (“Motion for Judgment”), (ECF No. 298), Motion for
12   Leave to File Certificate of Service as to Affidavit, (ECF No. 299), regarding his Motion for
13   Judgment, Motion for Leave to File Server Affidavit of Service, (ECF No. 301), regarding his
14   Motion for Judgment, and Motion for Leave to File Certificate of Service, (ECF No. 302), to
15   his Motion for Judgment.
16          Plaintiff’s Motion for Judgment requests leave to file a motion for the Clerk of Court to
17   enter default judgment against Defendant Kroger Co. (“Kroger”) for failing to appear. (Mot.
18   Leave to File Request for Judgment 2:2–7, ECF No. 298). Not only has Kroger made
19   numerous appearances in this case, but the Court also issued an Order, (ECF No. 141), granting
20   Kroger’s Motion to Dismiss, (ECF No. 71), Plaintiff’s claims against it with prejudice.
21          The Court denies Plaintiff’s Motion for Judgement. Under Federal Rule of Civil
22   Procedure 55(b)(1), clerk’s entry of default is proper only if the defendant has not made an
23   appearance. Because Kroger has appeared in this action, and given that the Court has
24   dismissed Plaintiff’s claims against Kroger with prejudice, clerk’s entry of default would be
25   improper.


                                                Page 1 of 2
1           Since the Court denies Plaintiff’s Motion for Judgment, the Court denies as moot
2    Plaintiff’s remaining Motions. The remaining Motions request leave to file necessary papers
3    associated with Plaintiff’s Motion for Judgment. In light of the Court’s denial of Plaintiff’s
4    Motion for Judgment, Plaintiff need not make the associated filings.
5           Accordingly,
6           IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File Request for
7    Judgment, (ECF No. 298), is DENIED.
8           IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to File Certificate of
9    Service as to Affidavit, (ECF No. 299), is DENIED as moot.
10          IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to File Server Affidavit
11   of Service, (ECF No. 301), is DENIED as moot.
12          IT IS FURTHER ORDERED, that Plaintiff’s Motion for Leave to File Certificate of
13   Service, (ECF No. 302), is DENIED as moot.
14                       7 day of October, 2019.
            DATED this _____
15

16

17
                                                   ___________________________________
18
                                                   Gloria M. Navarro, District Judge
                                                   United States District Court
19

20

21

22

23

24

25



                                                Page 2 of 2
